USDC IN/ND case 1:20-cv-00076-HAB-SLC document 1 filed 02/12/20 page 1 of 5


                            UNITED STATES DISCTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

JAMES MUDD,                           )
                                      )
       Plaintiff,                     )              Cause No._____________________
                                      )
v.                                    )
                                      )
HOME DEPOT U.S.A., INC.               )
                                      )
       Defendant.                     )

                               COMPLAINT FOR DAMAGES

       COMES NOW the Plaintiff, James Mudd (“Mudd”), by counsel, and for his causes of

action against the Defendant, Home Depot U.S.A., Inc. (“Home Depot”), states and alleges as

follows:

                                     I.      INTRODUCTION

       1.      This is an action brought by Mudd for race discrimination under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”). On or about

September 25, 2018, Mudd filed a Charge of Discrimination against Home Depot asserting that

Home Depot discriminated and retaliated against him in employment on the basis of race in

violation of Title VII. Mudd claims he is a qualified black individual who has worked for Home

Depot at its place of business located at 6235 Lima Road in Fort Wayne, Indiana since on or about

June of 2007 as a part-time employee on the overnight freight team. In July of 2018, Mudd

approached the Store Manager, Stacy Hensley (“Hensley”) about obtaining a full-time position on

the freight team. Hensley told Mudd there were not any positions open and there would not be

any open positions in the future. In addition, Hensley stated to Mudd that, if he did go full-time,

that would be a lifestyle change for him. In August of 2018, a co-worker outside of his protected



                                            Page 1 of 5
USDC IN/ND case 1:20-cv-00076-HAB-SLC document 1 filed 02/12/20 page 2 of 5


class was offered a full-time position on the freight team. Home Depot’s asserted explanation for

why this other employee was promoted to full-time was that this employee worked a twelve week

period where he averaged thirty or more hours per week and, therefore, he was automatically

converted from part-time status to full-time status. Mudd has picked up extra hours when asked

but he was never allowed to exceed thirty hours per week on average over a twelve week period

so as to convert to full-time. Typically, hours are usually monitored and not allowed to accrue to

the point of automatic conversion to full-time. All of the full-time employees on the overnight

freight team are white. Whenever extra hours were offered and picked up by Mudd or the other

black employee on the overnight freight team, management always made sure to tell Mudd’s

supervisor when to stop allowing the extra hours so as to prevent him or his black co-employee

from becoming full-time.

       Mudd also believes he was retaliated against for filing the Charge of Discrimination and

complaining about race discrimination because when a full time associate quit on or about August

of 2019, the Home Depot management pulled the freight team together and informed them that

they would be figuring out what would happen and let them know later. The position was a full-

time third-shift position which Mudd was interested in and would have taken. This second meeting

talked about by the Home Depot Management never occurred and the position was filled,

ultimately, on or about October of 2019 by a white employee.

       Mudd seeks all damages available to him including back pay, front pay, compensatory

damages, punitive damages, and legal fees and costs.

                                         II.     PARTIES

       2.      Mudd is an individual citizen and resident of Fort Wayne, Allen County, Indiana.




                                           Page 2 of 5
USDC IN/ND case 1:20-cv-00076-HAB-SLC document 1 filed 02/12/20 page 3 of 5


        3.      Home Depot is a corporation organized and existing under the laws of the State of

Delaware with its principle place of business in Atlanta, GA which operates a store located at 6235

Lima Road, Fort Wayne, Indiana.

                               III.   JURISDICTION AND VENUE

        4.      This Court has federal question jurisdiction by virtue of 28 U.S.C. § 1331 with

respect to the Title VII claim, in addition to the federal court jurisdiction conferred by Title VII,

42 U.S.C. § 2000e-5(f)(3). This Court is the proper venue pursuant to 28 U.S.C. § 1391 as Home

Depot operates a facility in Fort Wayne, Allen County, Indiana, and Mudd worked at that location

and resides in Fort Wayne, Indiana.

                                            IV.     FACTS

        5.      Mudd incorporates by reference paragraphs 1-4 of his Complaint as if same were

fully set forth herein.

        6.      At all times relevant hereto, and for approximately twelve years, Mudd was

employed by Home Depot at its store located at 6235 Lima Road, Fort Wayne, Indiana as a part-

time employee on the overnight freight team.

        7.      On or about July of 2018, Mudd approached Home Depot management about

obtaining a full-time position on the freight team. Mudd was told at that time that there were not

any positions open and that there would not be any open positions in the future. In addition, Mudd

was told by Home Depot management that, if he would go full-time, that would be a lifestyle

change for him.

        8.      All of the full-time employees on the overnight freight team are white.

        9.      On or about August of 2018, a co-worker who is white and had less seniority was

offered a full-time position on the freight team and took it. Mudd was not offered the position.



                                             Page 3 of 5
USDC IN/ND case 1:20-cv-00076-HAB-SLC document 1 filed 02/12/20 page 4 of 5


        10.     Home Depot’s asserted explanation for why this other employee was promoted to

full-time was that this employee worked a twelve week period where he averaged thirty or more

hours per week and, therefore, pursuant to Home Depot policy, he was automatically converted

from part-time status to full-time status.

        11.     Whenever extra hours were offered or picked up by Mudd or the other black

employee on the overnight freight team, Home Depot management always made sure to tell

Mudd’s supervisor when to stop allowing the extra hours so as to prevent him or his black co-

employee from becoming full-time.

        12.     Mudd also believes he was retaliated against for filing the Charge of Discrimination

and complaining about race discrimination because, on or about August of 2019, a full-time

position came open which Mudd was interested in and would have taken but the position was filled

ultimately on or about October of 2019 by a white employee.

        13.     As a direct result of the discrimination and retaliation against him, Mudd has

suffered damages including lost pay, lost benefits, and emotional distress.

                                 V.      STATEMENT OF CLAIMS

                            COUNT I – RACE DISCRIMINATION

        14.     Mudd incorporates by reference paragraphs 1-13 of his Complaint as if same were

fully set forth herein.

        15.     Home Depot, through its employees and management, have discriminated against

Mudd on account of his race in violation of Title VII.

        16.     As a result of the unlawful discrimination, Mudd has been damaged.




                                             Page 4 of 5
USDC IN/ND case 1:20-cv-00076-HAB-SLC document 1 filed 02/12/20 page 5 of 5


                COUNT II – UNLAWFUL RETALIATION UNDER TITLE VII

        17.      Mudd incorporates by reference paragraphs 1-16 of his Complaint as if same were

fully set forth herein.

        18.      Mudd has been unlawfully retaliated against on account of his filing a Charge of

Discrimination and making complaints to Home Depot about race discrimination.

        19.      Mudd has suffered damages on account of the unlawful retaliation against him.

                                     VI.     PRAYER FOR RELIEF

        WHEREFORE, Mudd prays for judgment in his favor and for the following relief:

              a) back pay and benefits;

              b) front pay and benefits;

              c) compensatory damages;

              d) punitive damages;

              e) legal fees;

              f) costs of this action; and

              g) all other relief appropriate under the circumstances.

                                   DEMAND FOR JURY TRIAL

        Plaintiff, James Mudd, hereby demands a trial by jury as to all issues so triable.

                                                       Respectfully Submitted,

                                                       THEISEN & ASSOCIATES, LLC

                                                       s/John C. Theisen
                                                       John C. Theisen (#549-02)
                                                       Nathaniel O. Hubley (#28609-64)
                                                       810 South Calhoun Street, Suite 200
                                                       Fort Wayne, IN 46802
                                                       Telephone: (260) 422-4255
                                                       Fax: (260) 422-4245
                                                       Attorneys for Plaintiff

                                              Page 5 of 5
